Citation Nr: 1241940	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  07-06 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than June 23, 2004 for the award of service connection for psoriasis.

2.  Entitlement to an effective date earlier than June 23, 2004 for the award of service connection for headaches as a residual of fracture of the left mandible.

3.  Whether there was clear and unmistakable error (CUE) in an October 1972 rating decision which denied entitlement to service connection for psoriasis.

4.  Whether there was clear and unmistakable error (CUE) in an October 1972 rating decision which denied entitlement to service connection for residuals of fracture of the left mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2006 and December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded these matters in July 2011 to adjudicate the issues of whether there was CUE in an October 1972 rating decision that denied entitlement to service connection for psoriasis and residuals of fracture of the left mandible.  With respect to the issues of entitlement to an earlier effective date for the grant of service connection for psoriasis and headaches, the Board determined that these issues were inextricably intertwined with the CUE claims.  The RO adjudicated the claims for CUE in a July 2012 rating decision and continued the denial of the earlier effective date claims as reflected in the July 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required with respect to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
As noted above, the Board remanded the Veteran's claims in July 2011 for further adjudicative action.  In remanding the claims, the Board noted that the RO had not adjudicated the Veteran's claims for clear and unmistakable error (CUE) in the October 1972 rating decision which denied service connection for psoriasis and headaches as a residual of fracture of the left mandible.  The Board also determined that the claims for an earlier effective date were inextricably intertwined with the claims for CUE, as a finding of CUE in the October 1972 rating decision would have a significant impact on the claims for an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (holding that were a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board directed the RO to adjudicate the issues of CUE in the October 1972 rating decision and provide the Veteran an opportunity to file a timely notice of disagreement and perfect an appeal as to these issues.  

The claims file reflects that the RO adjudicated and denied the claims for CUE in a July 2012 rating decision.  In an August 2012 letter notifying the Veteran of this decision, the RO advised the Veteran that he had one year from the date of the notice letter to appeal the rating decision.  Thus, the Veteran was given until August 2013 to appeal the July 2012 rating decision.  On the same day that the RO decided the CUE claims, the RO also readjudicated the claims for an earlier effective date for the award of service connection for psoriasis and headaches in a July 2012 supplemental statement of the case.  The RO received additional evidence in support of the Veteran's claims for CUE and an earlier effective date in August 2012.  Thereafter, the claims file was returned to the Board for appellate review. 

In light of the foregoing, it is clear that the Veteran's claims file has been returned to the Board prematurely.  In this regard, the Veteran submitted additional evidence to include service treatment records in August 2012, which have not been previously before VA and may support his claim for CUE and/or entitlement to an earlier effective date.  The Veteran was informed in the August 2012 letter that he had a full year to submit additional evidence in support his claims.  Furthermore, although it appears based on the evidence in the claims file that the Veteran has not filed a notice of disagreement to the July 2012 rating decision at this time, the time period to appeal the July 2012 rating decision for CUE has not expired.  The Board again highlights, and as advised in the August 2012 notice letter, that the Veteran has one year, until August 2013, to appeal the July 2012 rating decision.  Thus, Board finds that based on VA regulations, the RO/AMC is required to provide the Veteran with the allowable time period within which to perfect an appeal as to his CUE claim.  Thereafter, and only when this time period has expired or following the perfection of an appeal, can the Veteran's claims for an earlier effective date be fully and fairly adjudicated as a grant of CUE in the October 1972 rating decision would render moot the claim for an earlier effective date.
	
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must readjudicate the CUE issues with consideration of all evidence, not previously of record, to include evidence received in August 2012.  Issue notice of the determination to the Veteran and his representative, and again advise the Veteran and his representative that the Veteran has one year, until August 2013, to appeal the July 2012 rating decision which initially denied the claims for CUE in the 1972 rating decision, which denied entitlement to service connection for psoriasis and residuals of fracture of the left mandible. 

2. The RO/AMC shall provide the Veteran adequate time to file a notice of disagreement with respect to the July 2012 rating decision, specifically until August 2013.  If a timely notice of disagreement is filed, the RO/AMC shall issue an appropriate statement of the case that addresses all relevant evidence and informs the Veteran of the pertinent laws and regulations. Thereafter, the RO/AMC shall allow the Veteran the appropriate time period within which to perfect an appeal.

3. After completion of the above directives and the perfection of any CUE appeals, or the expiration of any applicable time period within which to perfect the appeal, the RO/AMC shall readjudicate the issues of entitlement to an earlier effective date for the grant of service connection for psoriases and headaches as a residual of fracture of the left mandible.  If the claims remain denied, the RO/AMC shall provide Veteran and his representative with an appropriate supplemental statement of the case and allow an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

